DETAILED ACTION
This action is responsive to the filing of 12/31/2021. Claims 1, 4-22 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1, 9, and 15 recite “common primary purpose.”
The term "common primary purpose" is a relative term which renders the claim indefinite.  The term "common primary purpose" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A “common primary purpose” is indefinite because some would say a racing simulation application’s primary purpose is to entertain, other might say it’s to educate, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey (2011/0105232) in view of Ka (6,324,546.)

Claim 1, 9, 17: Godfrey discloses a computer-implemented method comprising: 
determining that a first application and a second application have a common primary purpose (par. 41, having cars and racing simulation. In other words, in order to be able to modify the racing cars in a video game, it must be determined that they have racing cars to begin with that can then be modified in accordance to the gaming profile), the first application having a first user interface (par. 28, user interface of the gaming application) and the second application having a second user interface (par. 28, user interface of the gaming application) that is different from the first user interface (par. 41, the gaming profile 140 may then be used to configure different gaming applications 38);
adjusting the second user interface of the second application to be consistent with the first user interface of the first application (par. 41, The user's racing car, for example,   

Godfrey does not explicitly disclose: 
determining that the first application is a primary application based on the first application having a higher use metric than the second application; and 
in response to determining that the first application is the primary application, adjusting the second application. 
Ka discloses a computer system, including: 
determining that the first application is a primary application based on the first application having a higher use metric than the second application (8:58-9:30; Fig. 2A-2B; determining launch count, frequency of use and sorting to find most frequently used); and 
in response to determining that the first application is the primary application, adjusting the second application (8:58-9:30, adjusting the areas of memories for the applications.) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Godfrey with Ka based on a suggestion in Ka for upgrading application programs based on frequency of use (9:23-29) and based on a suggestion in Godfrey for carrying forward user’s preferences to new gaming applications (par. 41) so as to maintain preferences for the user based on application that they use more frequently and is more likely to have been customized the most to a greater detail.

Claim 10: Godfrey and Ka disclose the one or more computer-readable storage media of claim 9, wherein the first application and the second application are similar in function (both are video games; par. 41, consistent across gaming applications; par. 41, The user's racing car, for example, may be configured in any racing simulation to have the same manufacturer, model, colors, driver, and performance characteristics, as defined by the gaming profile 140; to configure a racing car of the second application, it would inherently need to determine that there is a racing car to configure, i.e. to determine that both application display racing cars as a function.)  

Claim 11: Godfrey and Ka disclose the one or more computer-readable storage media of claim 9, wherein the first application and the second application are not similar in function (par. 41, the gaming profile 140 may then be used to configure different gaming applications.)  

Claim 4, 12, 18: Godfrey and Ka disclose the computer-implemented method of claim 1, wherein adjusting the second user interface comprises modifying a color associated with the second user interface of the second application to match a respective color associated with the first user interface of the first application (par. 41, The user's racing car, for example, may be configured in any racing simulation to have the same manufacturer, model, colors, driver, and performance characteristics, as defined by the gaming profile 140.)

Claim 6, 14: Godfrey and Ka disclose the computer-implemented method of claim 1, wherein adjusting the second user interface further comprises adjusting at least one user interface element of the second user interface of the second application to be consistent with the first application (par. 41, The user's racing car, for example, may be configured in any racing simulation to have the same manufacturer, model, colors, driver, and performance characteristics, as defined by the gaming profile 140.)  

Claim 7, 15: Godfrey and Ka disclose the computer-implemented method of claim 6, wherein the adjusted at least one user interface element of the second user interface of the second application is similar to at least one respective user interface element of the first user interface of the first application (par. 41, The user's racing car, for example, may be configured in any racing simulation to have the same manufacturer, model, colors, driver, and performance characteristics, as defined by the gaming profile 140.)  

Claim 8, 16, 20: Godfrey and Ka disclose the computer-implemented method of claim 6, wherein the adjusted at least one user interface element of the second user interface of the second application comprises at least one of a menu, button, selection box, text box, group box, icon, embedded object (par. 41, The user's racing car, for example, may be configured in any racing simulation to have the same manufacturer, model, colors, driver, and performance characteristics, as defined by the gaming profile 140), or drop-down box.

s 5, 13, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey (2011/0105232) in view of Ka (6,324,546) in further view of Wong (2003/0067489.)

Claim 5, 13, 19: Godfrey and Ka disclose the computer-implemented method of claim 1. However, Godfrey does not explicitly disclose: 
wherein adjusting the second user interface further comprises modifying a font or font size associated with the second user interface of the second application to match a respective font or font size associated with the first user interface of the first application.  

Wong discloses a similar system for customizing scalable applications (par. 8) including:
wherein adjusting the second user interface further comprises modifying a font or font size associated with the second user interface of the second application to match a respective font or font size associated with the first user interface of the first application (font size, par. 111.)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Godfrey and Ka with Wong so as to likewise customize the font size, so as to keep a consistent large font size between various applications for individuals with less than stellar eye-sight.

Claim 21-22: Godfrey and Ka disclose computer-implemented method of claim 1. However, Godfrey does not explicitly disclose: wherein adjusting the second user interface further comprises repositioning at least one user interface element of the second user interface to match a position of an element of the first user interface.

Wong discloses a similar system for customizing scalable applications (par. 8) including: wherein adjusting the second user interface further comprises repositioning at least one user interface element of the second user interface to match a position of an element of the first user interface (par. 12, SGUI system involves properties associated with the platform independent widgets that may be utilized by the customizing module. A detailed layout property may indicate the relative position of the corresponding platform specific widget in the page.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Godfrey and Ka with Wong so as to likewise customize the position of UI elements so that users switching between different platforms would be able to find the same UI elements in the same relative positions that they are accustomed to.

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive.
Applicant argues that Wong does not disclose determining that the first and second applications have a common primary purpose. 
Godfrey discloses a user profile, saved on a server, which allows the user to establish preferences, such as the configuration of a main character, or the user’s racing car. The user’s main character and the racing car are part of the user interface (user controls them by input means.) Godfrey allows a user that had played one racing game to set their preferences to the racing car that they used and liked, and then have the system automatically change another racing car in a different video game to be modified to have the same look and feel (e.g. color, model, driver, etc.) In order to change a racing car in another video game, the system would need to do the inherent step of determining whether this other video game even has racing cars to be modified. You can’t modify a racing car in a video game which has no racing cars. 
An application having a racing car and using it in a racing simulation is the application’s common primary purpose (which is very subjective, because some would say a racing simulation application’s primary purpose is to entertain, other might say it’s to educate, while others again, would say it’s to show off awesome racing cars, and nobody is wrong or right.)

Applicant further argues that Godfrey does not disclose that the user interfaces are ‘different.’
The Examiner respectfully disagrees. Godfrey discloses that the user’s main character and the racing car are part of the user interface (user controls them by input means.) Godfrey allowing to change that aspect of the user interface (the racing car) clearly means that the user interfaces are different between the first and the second Godfrey is to allow a user to modify all subsequent racing video games in a manner that they liked in the first or some other video game that they already played.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
1/11/2022